r




                                                                                           04/21/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 19-0273


                                         DA 19-0273
                                                                       FILED
 STATE OF MONTANA,
                                                                        APR 2 1 2020
                                                                     Bowen Greenwood
               Plaintiff and Appellee,                             Clerk of Supreme Court
                                                                      State of Montana


        v.                                                          ORDER

 RANDY S. LAEDEKE,

               Defendant and Appellant.



       Randy S. Laedeke petitions this Court for rehearing of a March 24, 2020 Order
denying his motion for stay of execution and stay of proceedings pending the outcome of
his appeal. The State of Montana has filed a response in opposition.
       Laedeke asserts that this Court erred in its decision because his situation meets all
three criteria for rehearing, pursuant to M.R. App.P. 20(1). Laedeke argues that this Court
should "grant a supersedeas" to avoid serious injury, pursuant to a general rule of law in
Nepstad v. East Chicago Oil Assn., 96 Mont. 183, 29 P.2d 643 (1934). Laedeke contends
that his request for a stay is warranted because he may be damaged irreparably by
complying with the Yellowstone County District Court's Order "to liquidate his remaining
five head ofhorses for pennies on the dollar ofthe value[d" when this Court could reverse
the court's decision on appeal.
       The State maintains that Laedeke is not entitled to a stay or a rehearing. The State
contends that Laedeke advances arguments now similar to those he made in his previous
motion.      The State argues that Laedeke does not clearly demonstrate exceptional
circumstances; that he does not raise any new material facts; and that he has not shown that
this Court overlooked any material fact or question. M. R. App. P. 22(1)(d), 22(1)(a)(i),
and 22(1)(a)(ii).
      Upon review, we agree with the State that Laedeke has not demonstrated any
exceptional circumstances to warrant rehearing. M.R. App.P. 20(1)(d). We reiterate that
Laedeke's request for a stay is untimely. The District entered its judgment on revocation
on April 5, 2019. Laedeke waited nearly eleven months to seek a stay, filing his motion
the day before another scheduled revocation hearing. The court denied his motion as
untimely. Laedeke has not shown good cause for relief from that order.
      IT IS THEREFORE ORDERED that Laedeke's Petition for Rehearing is DENIED.
      The Clerk is directed to provide a copy of this Order to counsel of record and to
Randy S. Laedeke personally.
      DATED this 7, —day of April, 2020.



                                                             Chief Justice




                                                   LA.
                                                     11




                                                       5
                                                       1 A4 4      11——
                                                          Justices




                                           2